                  IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF HAWAI‘I


BUDDY P. KAMAKEEAINA,                         Case No. 18-cv-00480-DKW-RT

              Plaintiff,                      ORDER (1) GRANTING IN PART
                                              AND DENYING IN PART
                                              DEFENDANT’S MOTION TO
       v.                                     DISMISS; (2) DISMISSING
                                              COMPLAINT IN PART WITH
ARMSTRONG PRODUCE, LTD.,                      PARTIAL LEAVE TO AMEND;
                                              AND (3) GRANTING
              Defendant.                      DEFENDANT’S MOTION TO
                                              STRIKE



      On December 7, 2018, Plaintiff Buddy P. Kamakeeaina, proceeding pro se,

filed a Complaint against Armstrong Produce, Ltd., alleging that he was not hired

for a position with Armstrong due to disability and age in violation of the

Americans with Disabilities Act (ADA), the Age Discrimination Act, the Age

Discrimination in Employment Act (ADEA), and the Rehabilitation Act of 1973.

Dkt. No. 1. On January 23, 2019, Armstrong moved to dismiss each of

Kamakeeaina's claims, with the exception of the ADEA claim, with prejudice.

Dkt. No. 13. Although the motion to dismiss was scheduled for a hearing on

March 15, 2019, Kamakeeaina did not file a response in opposition by the deadline

set by the Local Rules. Instead, Kamakeeaina filed a response 17 days after the

deadline had passed, which Armstrong has moved to strike for that very reason.
      Because the Complaint, in some instances, fails to state a claim for relief, it

is dismissed in part, as explained below. However, because, contrary to

Armstrong’s assertion, Kamakeeaina does not concede in the Complaint that he

was using marijuana at the time of his pre-employment interview, the heart of

Kamakeeaina’s case is not dismissed. Because Kamakeeaina’s response to the

motion to dismiss was untimely filed, Armstrong’s motion to strike is granted.

                                  BACKGROUND

I.    The Complaint

      Kamakeeaina asserts claims under at least four federal statutes, together with

a claim for intentional infliction of emotional distress.

      Under the Age Discrimination Act and the ADEA, Kamakeeaina asserts

claims of age discrimination. In essence, these claims allege that Kamakeeaina

was 46 years of age at the time he applied and was passed over for a “Receiver

II/Forklift Operator” position with Armstrong, while other applicants were at least

8 to 10 years younger.

      The majority of the Complaint, though, is dedicated to claims under the

ADA. In that regard, the Complaint alleges as follows. Kamakeeaina suffers

from post-traumatic stress disorder (PTSD) and depression. After Armstrong

made Kamakeeaina a conditional offer of employment, he was required to, among


                                           2
other things, pass an on-site drug test. Kamakeeaina also had a subsequent

interview with Armstrong’s Human Resources Director Marlene McKenzie

(McKenzie). At that interview, Kamakeeaina told McKenzie that he was

registered under Hawaii’s Medical Cannabis Program. After continued

conversation between the two, McKenzie told Kamakeeaina that, if his drug test

was positive, Armstrong would need to withdraw its employment offer.

Thereafter, Kamakeeaina said to McKenzie that he was “prepared to have the offer

taken off the table.” After further conversation, but without McKenzie

administering a drug test, she withdrew Kamakeeaina’s employment offer. Based

upon his conversation with McKenzie, as well as her conduct, Kamakeeaina

alleges that a host of statutory provisions under the ADA were violated.

Principally, though, the Complaint alleges a failure-to-hire claim under the ADA.

      The Complaint also attempts to allege violations of the Rehabilitation Act.

Although the factual allegations are sparse to non-existent in this regard, it appears

that these alleged violations are premised upon the same allegations on which

Kamekeeaina's ADA claim is premised, along with Armstrong having a contract in

excess of $10,000 with the federal government and/or receiving federal financial

assistance.




                                           3
II.   The Motion to Dismiss and Subsequent Filings

      The Motion to Dismiss seeks dismissal with prejudice of Kamakeeaina’s

Age Discrimination Act, ADA, Rehabilitation Act, and intentional infliction of

emotional distress claims. Armstrong moves for such relief under Federal Rule of

Civil Procedure 12(b)(6). The Motion to Dismiss states that Armstrong does not

seek dismissal of any claim under the ADEA.

      A hearing on the Motion to Dismiss was set for March 15, 2019. Dkt.

No. 15. Pursuant to Local Rule 7.4, this meant that a response in opposition was

due on February 22, 2019. After that day came and went, Armstrong timely filed

a reply in support of the Motion to Dismiss on March 1, 2019. Dkt. No. 16. In

reply, Armstrong asserted that an opposition had not been filed and asked for the

Motion to Dismiss to be granted for the reasons set forth therein.

      On March 4, 2019, Kamakeeaina filed a “Motion for Time Extension of the

March 15th, 2019 Hearing Regarding Defendant’s motion to Dismiss Plaintiff’s

Employment Discrimination Complaint” (“the motion for extension of hearing”).

Dkt. No. 17. A day later, construing the motion for extension of hearing as

seeking a postponement of the March 15, 2019 hearing, the Court denied the same

as moot because, at the same time, the Court elected to decide the Motion to

Dismiss without a hearing, pursuant to Local Rule 7.2. Dkt. No. 18.


                                          4
      Nevertheless, on March 11, 2019, Kamakeeaina filed a response in

opposition to the Motion to Dismiss. Dkt. No. 21. The response is 36 pages in

length and does not contain a certificate from Kamakeeaina as to whether it

complies with the word limitation set forth in Local Rule 7.5(b). In large part, the

response essentially re-states, in verbatim fashion, the allegations of the Complaint.

One thing (or things) the response does add, however, are 29 exhibits, including a

CD purportedly containing the conversation between Kamakeeaina and McKenzie.

Armstrong has moved to strike Kamakeeaina’s response for violating the Local

Rules and/or due to prejudice (“the Motion to Strike”). Dkt. No. 23.

                             STANDARD OF REVIEW

I.    Motion to Dismiss Under Rule 12(b)(6)

      Rule 12(b)(6) authorizes the Court to dismiss a complaint that fails “to state

a claim upon which relief can be granted.” Rule 12(b)(6) is read in conjunction

with Rule 8(a), which requires “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). Pursuant to Ashcroft

v. Iqbal, “[t]o survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)). In addition, “the tenet that a court must accept as true all


                                             5
of the allegations contained in a complaint is inapplicable to legal conclusions.”

Id. Accordingly, “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. (citing Twombly,

550 U.S. at 555). Rather, “[a] claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556). Factual allegations that only permit the court to infer “the mere

possibility of misconduct” do not show that the pleader is entitled to relief as

required by Rule 8(a)(2). Id. at 679.

II.   Pro Se Status

      The Court liberally construes a pro se Complaint. Eldridge v. Block, 832

F.2d 1132, 1137 (9th Cir. 1987). With that in mind, “[u]nless it is absolutely clear

that no amendment can cure the defect . . . a pro se litigant is entitled to notice of

the complaint’s deficiencies and an opportunity to amend prior to dismissal of the

action.” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995). However, the

Court cannot act as counsel for a pro se litigant or supply the essential elements of

a claim. Pliler v. Ford, 542 U.S. 225, 231 (2004); Ivey v. Bd. of Regents of Univ.

of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). In addition, a pro se litigant must

still follow this Court's Local Rules and the Federal Rules of Civil Procedure.


                                            6
King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987), overruled on other grounds by

Lacey v. Maricopa Cty., 693 F.3d 896, 925, 928 (9th Cir. 2012).

                                        DISCUSSION

A.     The Motion to Strike

       As Armstrong asserts in its Motion to Strike, Kamakeeaina’s response in

opposition to the Motion to Dismiss is undoubtedly untimely. Because the

Motion to Dismiss was initially scheduled for a hearing on March 15, 2019,

pursuant to Local Rule 7.4, Kamakeeaina’s response was due on or before

February 22, 2019. No response was filed by that deadline. Instead, the instant

response was filed on March 11, 2019–17 days late. In the response,

Kamakeeaina provides no explanation for this delay, and he also fails to make any

argument that the time to file a response should be extended. Because

Kamakeeaina makes no attempt to defend the late filing of his response, the Court

will not do so either. As a result, pursuant to Local Rule 7.4, the Court GRANTS

the Motion to Strike and instructs the Clerk to STRIKE the response at Dkt. No.

21.1


1
 The Court notes that the response itself adds very little to the resolution of the Motion to
Dismiss, given that the response, in large part, simply regurgitates the Complaint. The purpose
of the response, instead, appears to have been to place before the Court a very large number of
exhibits. Some of those exhibits appear to be print-outs of various statutes, while others purport
to be evidentiary support for the factual allegations in the Complaint. As for the latter, the Court
cannot consider them at this point in the proceedings. As for the remaining documents,
                                                 7
       Essentially, therefore, the Motion to Dismiss is unopposed. Nonetheless,

the Court will review the substantive merits of the Motion to Dismiss in order to

determine whether Armstrong, as the movant, is entitled to the relief it seeks.

B.     The Motion to Dismiss

       As already mentioned, Armstrong seeks dismissal of Kamakeeaina’s claims

under the Age Discrimination Act, the ADA, and the Rehabilitation Act, and for

intentional infliction of emotional distress. The Court addresses these arguments,

in turn, below.

       1.      The Age Discrimination Act

       Armstrong argues that any claim under the Age Discrimination Act must be

dismissed because that statute does not apply to the employment practices of an

employer. Although it does not appear that the Ninth Circuit has addressed this

specific issue, the Court agrees with Armstrong for purposes of this case.

       As Kamakeeaina asserts in the Complaint, the Age Discrimination Act

provides that no person shall, “on the basis of age, be excluded from participation

in, be denied the benefits of, or be subjected to discrimination under, any program




Kamakeeaina provides no explanation why they should be considered. See United States v.
Ritchie, 342 F.3d 903, 908–09 (9th Cir. 2003) (explaining that a court may consider certain
documents attached to a complaint, as well as documents incorporated by reference in the
complaint or matters of judicial notice, without converting a Rule 12(b)(6) motion to dismiss into
a motion for summary judgment).
                                                8
or activity receiving Federal financial assistance.” 42 U.S.C. § 6102. The closest

the Complaint gets to alleging that Armstrong receives federal financial assistance

is in asserting that it has “business transactions with the federal government.”

Compl. at 15, Dkt. No. 1.2 The Complaint provides no further factual allegations

about Armstrong’s alleged “business transactions” with the government. To the

extent Kamakeeaina means procurement contracts, such contracts are not a form of

federal financial assistance contemplated by the statute. See Jacobson v. Delta

Airlines, Inc., 742 F.2d 1202, 1209 (9th Cir. 1984) (explaining that “federal

financial assistance” under the Rehabilitation Act does not include procurement

contracts, such as “contracts in which goods or services are sold or purchased by

the government at fair market value); 34 C.F.R. § 110.3 (applying the same

interpretation to “[f]ederal financial assistance” in the Age Discrimination Act).

Therefore, any claim under the Age Discrimination Act is subject to dismissal in

that it fails to allege that Armstrong receives federal financial assistance.

       In addition, there is no reason to grant Kamakeeaina leave to amend this

claim. This is because the Age Discrimination Act further provides that, nothing

in the statute, should be construed as authorizing an action “by any Federal


2
 The Court notes that, for part of the Complaint, Kamakeeaina uses numbered paragraphs, see
Compl. at 1-8, and, for the remainder of the Complaint, he does not, see id. at 9-20. Where the
Complaint uses numbered paragraphs, the Court cites to the same. Where the Complaint does
not, the Court cites to the applicable page number(s).
                                                9
department or agency with respect to any employment practice of any

employer….” 42 U.S.C. § 6103(c)(1). Although this language could be

construed as limiting only a federal department or agency from bringing an action

against an employer, the Court agrees with, as far as this Court can tell, every

district court to have addressed the issue that an individual also does not have

authority to bring an action under the Age Discrimination Act against an employer.

See, e.g., Tyrrell v. City of Scranton, 134 F. Supp. 2d. 373, 381-383 (M.D.Pa.

2001) (finding that the Age Discrimination Act does not support a claim for

discrimination in an employer’s employment practices). This is especially so

given that the Age Discrimination Act expressly provides that the ADEA–a statute

under which Kamakeeaina appears to seek the exact same relief as under the Age

Discrimination Act–is untouched by the limitations on suing an employer in the

Age Discrimination Act. See 42 U.S.C. § 6103(c)(2).

      As a result, the Motion to Dismiss is granted with respect to Kamakeeaina’s

claim under the Age Discrimination Act, and that claim is dismissed with

prejudice.

      2.     The ADA

      The ADA prohibits certain employers from discriminating against a

“qualified individual on the basis of disability in regard to job application


                                           10
procedures, the hiring, advancement, or discharge of employees, employee

compensation, job training, and other terms, conditions, and privileges of

employment.” 42 U.S.C. § 12112(a).

      To allege a prima facie case of discrimination under the ADA, a plaintiff

must allege that (1) he is disabled within the meaning of the statute, (2) he is a

“qualified individual” under the statute, and (3) he was discriminated against

because of his disability. Nunes v. Wal-Mart Stores, Inc., 164 F.3d 1243, 1246

(9th Cir. 1999).

      In the Complaint, it is alleged that Armstrong violated the ADA by failing to

hire Kamakeeaina, by failing to provide a reasonable accommodation, and in

violating various other provisions of the statute. The Court addresses Armstrong’s

arguments with respect to each of these claims in turn.

             a.     Failure to Hire

      Armstrong argues that Kamakeeaina’s failure-to-hire claim should be

dismissed because he is not a qualified individual with a disability and because no

adverse action was taken against him due to a disability. Both of these arguments

are premised upon a single line of attack. More specifically, Armstrong argues

that, because Kamakeeaina has admitted in the Complaint that he was using

marijuana, he is not a qualified individual with a disability for purposes of the


                                           11
ADA and the failure to hire him could not have been due to a disability. While

Armstrong correctly asserts that, under the ADA, an individual “currently

engaging” in the use of illegal drugs (such as marijuana) is not a qualified

individual with a disability, see 42 U.S.C. § 12114(a),3 contrary to Armstrong’s

assertion, it is simply not alleged in the Complaint that Kamakeeaina was using

drugs at the time of his interview with McKenzie or in the days or weeks before

the same.

       Instead, Kamakeeaina goes out of his way to allege in the Complaint that “at

no time during the entire [interview with McKenzie] did I admit, confess, or make

any voluntary comments regarding any current engagement in the illegal use of

drugs.” Compl. at 19 (emphasis omitted). Whether Kamakeeaina was actually

using marijuana is notably left absent from the Complaint, but that does not change

the fact that, on the face of the Complaint, Kamakeeaina does not allege he was

using marijuana.

       Faced with this problem, Armstrong relies on alleged events that transpired

or statements that were made during the interview with McKenzie. None of those

alleged events or statements, though, “affirmatively disclosed” Kamakeeaina’s use


3
 The Court notes that, as interpreted by the Ninth Circuit, the phrase “currently engaging” in the
use of illegal drugs “is not intended to be limited to the use of drugs on the day of, or within a
matter of days or weeks before, the employment action in question.” Collings v. Longview
Fibre Co., 63 F.3d 828, 833 (9th Cir. 1995).
                                                12
of marijuana, as Armstrong suggests. Armstrong asserts, for example, that

Kamakeeaina provided McKenzie with a “medical marijuana certification card”

and, after doing so, he stated that he was prepared to have the offer of employment

“taken off the table” if he failed a drug test. Neither of those matters involve

Kamakeeaina telling McKenzie that he was using drugs. Instead, drawing that

conclusion is only possible if the assumption is made that Kamakeeaina was then

using drugs in light of the alleged facts. This much is borne out by Armstrong’s

subsequent argument that “only one reasonable inference” can be made from the

alleged facts, which is purportedly that Kamakeeaina was using marijuana.

      Armstrong’s “reasonable inference,” however, is not the only one that can be

drawn from the alleged facts. This is especially so where, as here, the Complaint

alleges later in the same relevant paragraph that Kamakeeaina also said to

McKenzie that he “wanted to be straight-up from the beginning and if I were to get

the job, it’ll be a way easier transition for everyone involved.” Compl. at ¶ 20.

To the extent Armstrong believes that Kamakeeaina’s statement–that he was

prepared to have the employment offer “taken off the table”–meant that he thought

he would fail a drug test, his subsequent statement–about there being an easier

transition if he were to get the job–arguably indicates that he did not believe that he

would fail such a test. Indeed, Kamakeeaina's willingness to have the offer taken


                                          13
off the table, by itself, leads to the equally reasonable inference that he was

confident that he would not fail any administered drug test. Put simply, because

the Complaint does not allege that Kamakeeaina told McKenzie he was “currently

engaging” in the use of illegal drugs, and because nothing he said leads to that

inevitable inference, at this point in proceedings, the Court rejects Armstrong’s

assertion that Kamakeeaina is not a qualified individual with a disability under the

ADA. 4

       Because Kamakeeaina’s purported use of marijuana is the only basis upon

which Armstrong argues that his failure-to-hire claim should be dismissed, the

Court denies the Motion to Dismiss with respect to such claim.

               b.     Reasonable Accommodation

       Discrimination under the ADA includes the failure to make a “reasonable

accommodation” unless the employer can demonstrate that the accommodation

would impose an “undue hardship” on its business. 42 U.S.C. § 12112(b)(5)(A).

In addition, an employer may not deny an employment opportunity to a job

applicant if the denial is based upon the need to make a reasonable

accommodation. Id. § 12112(b)(5)(B).


4
 Armstrong also argues that, in the Complaint, Kamakeeaina failed to allege that he was not
using marijuana at the time of his interview. While that is true, Armstrong fails to explain how
that is relevant to analyzing whether the Complaint alleges a prima facie case of discrimination
under the ADA.
                                                14
       Armstrong argues that any reasonable accommodation claim fails because,

even if Kamakeeaina was entitled to coverage under the ADA, using marijuana is

not a reasonable accommodation. The Court agrees.5 This is because the ADA

clearly provides that a person cannot be a qualified individual with a disability if

they are engaging in the use of illegal drugs and only qualified individuals are

entitled to reasonable accommodations. See id. §§ 12114(a), 12112(a).

       At this point in proceedings, however, the Court’s greater concern with the

reasonable accommodation claim is that the Complaint does not actually allege that

Kamakeeaina asked for any sort of accommodation, does not identify what that

accommodation was, does not explain how the accommodation was reasonable,

and does not assert that Armstrong denied the accommodation. Simply put, the

applicability of accommodations cannot even be inferred from the Complaint in the

context of the facts alleged.

       In that regard, ordinarily, an employee or applicant must make an initial

request for an accommodation. Brown v. Lucky Stores, Inc., 246 F.3d 1182, 1188

(9th Cir. 2001). An exception to this general rule occurs when “the employer (1)

knows that the employee has a disability, (2) knows, or has reason to know, that

the employee is experiencing workplace problems because of the disability, and (3)


5
 To be clear, though, as explained above, the Court does not agree that, as alleged in the
Complaint, Kamakeeaina was using marijuana.
                                                 15
knows, or has reason to know, that the disability prevents the employee from

requesting a reasonable accommodation.” Id. (quotation omitted). Here, the

Complaint does not allege that Kamakeeaina’s alleged disabilities prevented him

from requesting an accommodation.

      Instead, at best, it appears that the Complaint alleges Kamakeeaina was

somehow prevented from requesting an accommodation due to McKenzie’s

“coercive intent” in allegedly telling Kamakeeaina to withhold any additional

medical information. Compl. at 11. Putting aside for now the Complaint’s

strained assertion that McKenzie coerced Kamakeeaina into doing (or not doing)

anything, as well as whether any such assertion (even if true) amounts to a claim of

discrimination under the ADA, the Complaint still fails to allege what

accommodation Kamakeeaina would have requested if he had not purportedly been

prevented from asking for one. Armstrong cannot be liable for failing to engage

in an interactive process if there would have been no such process in any event.

      Ultimately, the Complaint fails to set forth any claim related to a failure to

provide a reasonable accommodation. As a result, the reasonable accommodation

claim is subject to dismissal. However, because the basis for the claim is far from

clear and because it is entirely uncertain what type of accommodation

Kamakeeaina believes Armstrong should have provided him, the Court will allow


                                          16
leave to amend this claim should Kamakeeaina choose to re-assert it. To be clear,

however, should Kamakeeaina re-assert it in any amended complaint he may file,

among other things, he must allege what reasonable accommodation he either did

request or would have requested from Armstrong. In addition, the

accommodation may not be the use of marijuana.

             c.    Section 12203(b)

      Section 12203(b) of Title 42 makes it unlawful to “coerce, intimidate,

threaten, or interfere” with any individual in the exercise or enjoyment of their

rights under the ADA. 42 U.S.C. § 12203(b).

      In the Complaint, Kamakeeaina appears to allege that this provision was

violated when McKenzie told him that he did not need to disclose medical

information and when she said, “No, please don’t” when he attempted to discuss

his “medical issues.” See Compl. at 11-12 & ¶¶ 12-13. In the Motion to Dismiss,

Armstrong essentially argues that Kamakeeaina is not protected by this provision

because he was using marijuana.

      Because, as set forth above, the Complaint does not allege that Kamakeeaina

was using marijuana, Armstrong’s argument misses the mark. Nonetheless, on the

face of the allegations in the Complaint, Kamakeeaina has not alleged any form of

coercion, intimidation, threat, or interference pursuant to any plain meaning of


                                          17
those terms. See Walker v. City of Lakewood, 272 F.3d 1114, (9th Cir. 2001)

(interpreting an identical provision in the Fair Housing Act, and giving the terms

“coercion,” “interference,” and “threaten” their plain meaning). Equally

important, other than alleging that coercion somehow relates to his reasonable

accommodation claim, the Complaint fails to identify any right under the ADA that

Kamakeeaina could not exercise or enjoy due to Armstrong’s alleged coercion or

other prohibited conduct under Section 12203(b). Indeed, when read in context,

the allegations of the Complaint appear to suggest the opposite of coercion or

interference during the meeting between McKenzie and Kamakeeaina.

      However, because it is far from clear what the factual basis is for any claim

under Section 12203(b), the Court will allow Kamakeeaina an opportunity to

amend this claim to the extent he so chooses. Should he decide to re-allege this

claim, among other things, Kamakeeaina must address the deficiencies identified

above.



             d.    Section 12112(d)(2)(A)

      Section 12112(d)(2)(A) of Title 42 prohibits, except under certain

circumstances, an employer from conducting a medical examination of a job




                                         18
applicant or making inquiries about whether the applicant is an individual with a

disability or the severity of the disability. 42 U.S.C. § 12112(d)(2)(A).

      As with many of the ADA provisions upon which Kamakeeaina relies in the

Complaint, his reliance on Section 12112(d)(2)(A) consists of quoting the

provision verbatim after a series of assumptions he makes from the alleged facts

and saying that the provision has been violated. See Compl. at 12-13. The

Complaint, however, does not allege, in any form of clear or plain manner, facts

suggesting that Section 12112(d)(2)(A) has been violated. In fact, with respect to

this provision, the Complaint forecloses any suggestion that the provision was

violated, as it is specifically alleged that Armstrong did not conduct a medical

examination and did not make inquiries about whether Kamakeeaina was disabled.

See id. at ¶¶ 12-13, 25.

      As a result, any claim under Section 12112(d)(2)(A) is dismissed, and,

because the Complaint forecloses any such claim, it is dismissed without leave to

amend. The Motion to Dismiss is, therefore, granted with respect to this claim.



             e.     Section 12112(d)(3)(B)




                                          19
        In a somewhat related fashion, Section 12112(d)(3)(B) provides that an

employer may conduct a medical examination following an employment offer,

provided that certain conditions are met. 42 U.S.C. § 12112(d)(3).

        In the Complaint, Kamakeeaina appears to allege that Armstrong violated

one of the conditions for conducting a medical examination when it allegedly

failed to retain the medical records he gave to McKenzie. Compl. at 11-12.

        As with Kamakeeaina’s claim under Section 12112(d)(2)(A), however, this

claim is also foreclosed by the factual allegation in the Complaint that Armstrong

did not conduct a medical examination of Kamakeeaina. Id. at ¶ 25. As a result,

the conditions of Section 12112(d)(3)(B) could not have applied to the medical

information that Kamakeeaina alleges he voluntarily handed to McKenzie. See id.

at ¶¶ 7, 10.

        Therefore, any claim under Section 12112(d)(3)(B) is dismissed without

leave to amend, and the Motion to Dismiss is granted with respect to the same.

               f.    Section 12112(b)(7)

        In a similar vein, Section 12112(b)(7) of Title 42 prohibits an employer

from:

        failing to select and administer tests concerning employment in the
        most effective manner to ensure that, when such test is administered
        to a job applicant or employee who has a disability that impairs
        sensory, manual, or speaking skills, such test results accurately reflect

                                            20
      the skills, aptitude, or whatever other factor of such applicant or
      employee that such test purports to measure, rather than reflecting the
      impaired sensory, manual, or speaking skills of such employee or
      applicant (except where such skills are the factors that the test
      purports to measure).

42 U.S.C. § 12112(b)(7).

      In short, Section 12112(b)(7) prohibits an employer from administering a

test that reflects an applicant’s impairments rather than his aptitude. Here, putting

aside that there is no allegation that Armstrong’s drug test would have tested

Kamakeeaina’s alleged impairments rather than his aptitude, the Complaint alleges

that no test was administered to Kamakeeaina. Therefore, Section 12112(b)(7)

simply does not apply to (and is foreclosed by) the facts alleged in the Complaint.

See id. (“when such test is administered to a job applicant or employee”); see also

Positano v. Pa. Dep’t of Corr., 2018 WL 3521191, at *13 (M.D.Pa. May 16, 2018)

(explaining that, “when an employer does use testing,” it must comply with

Section 12112(b)(7)).

      As a result, any claim under Section 12112(b)(7) is dismissed without leave

to amend, and the Motion to Dismiss is granted with respect to the same.




             g.    Section 12112(b)(6)


                                          21
      Section 12112(b)(6) of Title 42 provides that an employer may not, except in

certain circumstances, use “qualification standards, employment tests or other

selection criteria that screen out or tend to screen out an individual with a disability

or a class of individuals with disabilities….” 42 U.S.C. § 12112(b)(6).

      In the Complaint, although Kamakeeaina quotes the language of the above

provision in a section of the Complaint that concerns a claim under a statute other

than the ADA, see Compl. at 15-16, to the extent he is asserting a claim under the

ADA, it appears to be premised upon McKenzie allegedly regarding his medical

marijuana certification card as a violation of Armstrong’s drug policy. Assuming

for the sake of argument that McKenzie’s alleged assumption about the medical

marijuana certification card can be considered “selection criteria” for purposes of

Section 12112(b)(6), there is no allegation in the Complaint that this purported

selection criteria screened or tended to screen out individuals or a class of

individuals with a disability. For example, there is no allegation that Armstrong’s

alleged selection criteria screened or tended to screen out individuals with

Kamakeeaina’s alleged disabilities–PTSD and depression. Instead, liberally

construing the Complaint’s allegations (and even the Complaint’s legal

arguments), Armstrong’s alleged selection criteria, at most, screened out

individuals in possession of a medical marijuana certification card, which is not,


                                           22
itself, a disability. Cf. Raytheon Co. v. Hernandez, 540 U.S. 44, 54 n.6 (2003)

(disapproving of an argument that, because an employee’s conduct was related to

his alleged disability, the employer’s refusal to rehire him on account of that

conduct violated the ADA).

       As a result, whether construed as a claim of disparate treatment, disparate

impact, or both, any claim under Section 12112(b)(6) is subject to dismissal.

Moreover, the Court dismisses any such claim without leave to amend. In the

Complaint, with respect to this claim, Kamakeeaina merely quotes verbatim

Section 12112(b)(6) and makes a legal argument that McKenzie’s conduct should

be seen as violating the same. In other words, there are no factual allegations in

the Complaint supporting a claim under Section 12112(b)(6). Merely quoting the

provision in the Complaint should not entitle Kamakeeaina to leave to amend.

Therefore, the Motion to Dismiss is granted with respect to any claim under

Section 12112(b)(6).6



       3.     The Rehabilitation Act



6
 The Court notes that, in the Complaint, Kamakeeaina, on two occasions, also quotes verbatim
Section 12112(b)(1) of Title 42. See Compl. at 11, 13. Unlike the other ADA provisions
quoted in the Complaint, Armstrong does not specifically address Section 12112(b)(1) in its
Motion to Dismiss. As such, this Court does not either, and does not dismiss any claim under
that provision.
                                              23
      In the Complaint, Kamakeeaina asserts, without any further factual

development, that Armstrong’s alleged violations of the ADA also violate the

Rehabilitation Act. Compl. at 16. As is the modus operandi of the Complaint, it

also quotes verbatim two statutory provisions from the Rehabilitation Act. Id.

The first quoted provision concerns, among other things, contracts with the federal

government in excess of $10,000 for the procurement of personal property and

nonpersonal services. See 29 U.S.C. § 793(a). Such contracts must contain a

provision requiring the contracting party to take affirmative action to employ

qualified individuals with a disability. Id. The second quoted provision

concerns, among other things, programs or activities receiving federal financial

assistance. See id. § 794(a).

      The Complaint provides no factual allegations to support violations of either

of these statutory provisions. As mentioned above, the closest the Complaint gets

to alleging even an interaction between Armstrong and the federal government is

in asserting that the two have unidentified business transactions. As further

mentioned above, given that “federal financial assistance” in the Rehabilitation Act

does not include procurement contracts, see Jacobson, 742 F.2d at 1209, this

would seem to preclude any claim under Section 794(a). As for Section 793(a),

there is no allegation that a contract in excess of $10,000 exists between


                                          24
Armstrong and the federal government, or, even if there was such a contract, that it

does not include the required contractual provision. More important, for the

survival of any such claim, the Ninth Circuit has held that there is no private right

of action under Section 793. See Fisher v. City of Tucson, 663 F.2d 861, 867 (9th

Cir. 1981).

       As a result, any claim under Section 793(a) of Title 29 is dismissed without

leave to amend, and the Motion to Dismiss is granted with respect to such a claim.

As for Section 794(a), although the factual allegations appear to very much suggest

that there is no opportunity that Section 794(a) applies here, because Kamakeeaina

is proceeding pro se and it is not impossible that he may be able to allege facts

showing the provision’s applicability, the Court will allow him an opportunity to

amend this claim. 7 In doing so, Kamakeeaina must allege how Armstrong

receives, if any, “federal financial assistance.”

       4.     Intentional Infliction of Emotional Distress

       In Hawaii, a claim of intentional infliction of emotional distress requires a

plaintiff to allege: “1) that the act allegedly causing the harm was intentional or

reckless, 2) that the act was outrageous, and 3) that the act caused 4) extreme


7
 That being said, pursuant to Section 794(d), determining whether a violation of Section 794(a)
has occurred is dependent upon whether a violation of the ADA has occurred. 42 U.S.C.
§ 794(d). As a result, Kamakeeaina’s claim under Section 794(a) is dismissed with prejudice to
the extent his claims under the ADA have been dismissed with prejudice, as set forth above.
                                               25
emotional distress to another.” Hac v. Univ. of Haw., 73 P.3d 46, 60-61 (Haw.

2003).

      In the Complaint, unlike the claims discussed above, Kamakeeaina does not

set forth any claim for intentional infliction of emotional distress under a separate

heading. Instead, there is simply a single conclusory assertion that “Armstrong is

liable for the intentional infliction of emotional distress ….” See Compl. at 17.

This, obviously, does not set forth a plausible claim of intentional infliction of

emotional distress, however liberally the Court may choose to interpret that

assertion. See Iqbal, 556 U.S. at 678 (explaining that a court need not accept legal

conclusions). Moreover, in light of the allegations set forth in the Complaint, the

Court does not believe that there is any way in which this claim can be saved by

amendment. If one thing is clear from the Complaint, it is that McKenzie did not

act outrageously, as that term is applicable to a claim of intentional infliction of

emotional distress, during her meeting with Kamakeeaina. See Tseu ex rel. Hobbs

v. Jeyte, 962 P.2d 344, 352 (1998) (“Liability has been found only where the

conduct has been so outrageous in character, and so extreme in degree, as to go

beyond all bounds of decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community.”) (quoting Restatement (Second) of Torts

§ 46 cmt. d (1965)).


                                           26
       As a result, Kamakeeaina’s claim for intentional infliction of emotional

distress is dismissed without leave to amend, and the Motion to Dismiss is granted

with respect to the same. 8

III.   Limited Leave to Amend

       To the extent set forth above, Kamakeeaina may amend the Complaint to

cure the deficiencies that have been identified in this Order. More specifically,

Kamakeeaina is granted leave to amend his claims under: (1) the ADA for (i) an

alleged violation of Section 12203(b), and (ii) failure to provide a reasonable

accommodation; and (2) the Rehabilitation Act for an alleged violation of Section

794(a). In addition, although Kamakeeaina need not amend his claim under the



8
 The Court notes that, in the Complaint, Kamakeeaina references (and dedicates a separate
section to) the federal Drug-Free Workplace Act (DFWA). Compl. at 15. It is far from clear
whether Kamakeeaina intends to allege a claim under the DFWA or, instead, merely intends to
assert that Armstrong inappropriately applied the DFWA to him and, in doing so, somehow
violated another statute. In essence, the Complaint appears to assert that the DFWA applies
only to employees rather than job applicants, and, because Kamakeeaina was a job applicant,
Armstrong could not use the statute as a reason not to give him a job. Assuming for the sake of
argument that a private right of action exists under the DFWA, the Complaint does not (and
cannot) state a claim based upon Armstrong’s alleged reliance on the DFWA. Notably, the
language from the DFWA to which the Complaint quotes merely requires a contracting party to
do certain minimum things in order to be considered as providing a drug-free workplace. See 41
U.S.C. § 8102(a). The DFWA does not prevent a contracting party from doing more, however,
to ensure its workplace is drug-free, such as requiring job applicants to take a drug test.
Moreover, the DFWA does not regulate drug testing. See Harris v. Aerospace Testing All.,
2008 WL 111979, at *4 (E.D. Tenn. Jan. 7, 2008) (explaining that the DFWA neither “requires
nor regulates drug screening,” and thus, the defendant could not have violated the statute in
allegedly negligently administering a drug test). Therefore, it cannot be said that Armstrong
violated the DFWA, and, to the extent any claim is related thereto, the claim is dismissed without
leave to amend.
                                                27
ADEA and his claims under the ADA for a failure to hire and for an alleged

violation of Section 12112(b)(1), he must re-allege those claims in any amended

complaint he may file in order to proceed with them.

      Kamakeeaina may neither re-allege nor amend any claims: (1) under the Age

Discrimination Act; (2) under the ADA for alleged violations of (i) Section

12112(d)(2)(A), (ii) Section 12112(d)(3)(B), (iii) Section 12112(b)(7), and (iv)

Section 12112(b)(6); (3) under the Rehabilitation Act for an alleged violation of

Section 793(a); (4) under the DFWA, if any; and (5) for intentional infliction of

emotional distress.

      Kamakeeaina may not incorporate any part of the original Complaint, Dkt.

No. 1, in any amended complaint he may file. To the extent any claims are not re-

alleged in an amended complaint, they may be deemed voluntarily dismissed. See

Lacey, 693 F.3d at 928 (stating that claims dismissed with prejudice need not be

re-alleged in an amended complaint to preserve them for appeal, but claims that are

voluntarily dismissed are considered waived if they are not re-pled). In addition,

to the extent an amended complaint is not filed by the deadline set forth below, this

case will proceed only with the claims alleged in the original Complaint that have

survived dismissal in this Order.

IV.   Conclusion


                                         28
      The Motion to Dismiss, Dkt. No. 13, is GRANTED IN PART and DENIED

IN PART. The Motion to Strike, Dkt. No. 23, is GRANTED, and the Clerk is

instructed to STRIKE the response docketed at Dkt. No. 21.

      The Complaint, Dkt. No. 1, is DISMISSED IN PART WITH LEAVE TO

AMEND as set forth herein.

      The Complaint, Dkt. No. 1, is DISMISSED IN PART WITHOUT LEAVE

TO AMEND as set forth herein.

      Kamakeeaina may have until April 26, 2019 to file an amended complaint to

the extent allowed herein. The Court cautions Kamakeeaina that failure to file

an amended complaint by April 26, 2019 may result in the dismissal of those

claims that the Court has only thus far dismissed with leave to amend in this

Order.

      IT IS SO ORDERED.

      Dated: March 22, 2019 at Honolulu, Hawai‘i.




                                       29
